If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                  revision until final publication in the Michigan Appeals Reports.




                           STATE OF MICHIGAN

                            COURT OF APPEALS


                                                                      UNPUBLISHED
In re WALKER, Minors.                                                 February 17, 2022

                                                                      Nos. 357704; 357731
                                                                      Branch Circuit Court
                                                                      Family Division
                                                                      LC No. 19-005899-NA


Before: BOONSTRA, P.J., and RONAYNE KRAUSE and CAMERON, JJ.

PER CURIAM.

        In these consolidated appeals, respondents appeal the trial court’s order terminating their
parental rights to their minor children, KW, HW, and RW. In Docket No. 357731, respondent-
mother’s parental rights were terminated under MCL 712A.19b(3)(c)(i) (conditions that led to
adjudication continue to exist), (g) (failure to provide proper care and custody), and (j) (reasonable
likelihood that the children will be harmed if returned to the parent). In Docket No. 357704,
respondent-father’s parental rights were terminated under MCL 712A.19b(3)(c)(i) and (h) (parent
imprisoned for such a period that the children will be deprived of a normal home for a period
exceeding two years). We affirm in both dockets.

                                        I. BACKGROUND

        This matter began when a petition was filed in July 2019. In relevant part, the petition
alleged that respondent-mother was abusing substances and was unable to effectively parent the
children as a result. It was also alleged that respondent-father had been convicted of assault with
intent to commit sexual conduct, MCL 750.520g, and third-degree criminal sexual conduct, MCL
750.520d(1)(b) (force or coercion). At the time the petition was filed, respondent-father was
incarcerated, and his earliest release date was October 26, 2022. It was alleged that respondent-
father was unable to financially provide for the children. The petition requested that the trial court
exercise jurisdiction. It was not requested that the children be removed from respondent-mother’s
care.

       A preliminary hearing was held on July 18, 2019, and testimony supported that respondent-
mother was medically neglecting KW, who has Type 1 Diabetes, and that respondent-mother’s
boyfriend had physically assaulted RW. Testimony also supported that respondent-mother was
uncooperative with the caseworkers and refused to submit to a substance abuse screening. The


                                                 -1-
petition was authorized, and it was ordered that the children be placed in foster care. KW and HW
were placed with a maternal great aunt, and RW was placed with fictive kin.1 Respondent-mother
was granted supervised parenting time.

        In August 2019, respondents pleaded to several allegations in the petition. The trial court
exercised jurisdiction and ordered that reasonable efforts toward reunification be made. The initial
dispositional hearing was held in September 2019. Respondent-mother was ordered to comply
with the case service plan, which required her to submit to psychological and substance abuse
assessments and to comply with and benefit from (1) parenting classes, (2) mental health therapy,
and (3) services to address substance abuse, including submitting to random drug screenings.
Respondent-mother was also ordered to attend parenting time. Respondent-father was instructed
to complete services that were available to him in prison.

       Respondent-mother failed to maintain her sobriety and failed to comply with and benefit
from the services. After July 3, 2020, respondent-mother stopped attending visitations with the
children and stopped contacting the caseworkers. On August 28, 2020, respondent-mother entered
a 30-day inpatient treatment program at Freedom Recovery Center. Respondent-mother left
treatment against medical advice after seven days, and her visitations with the children were later
suspended.

       On September 28, 2020, petitioner filed a supplemental petition, requesting termination of
respondents’ parental rights. In October 2020, respondent-mother began participating in outpatient
treatment. The termination hearing was scheduled to commence on October 30, 2020. However,
because respondent-mother had retained new counsel, the termination hearing was adjourned to
December 4, 2020, at which point respondent-mother reported that she could not be present in
person because she had been exposed to COVID-19. The trial court again adjourned the hearing.
On December 12, 2020, respondent-mother ingested methamphetamines.

         When the termination hearing began on December 18, 2020, the trial court heard testimony
from an employee at KW’s school, from KW’s counselor, and from the director of the Freedom
Recovery Center. According to the director, respondent-mother had contacted him earlier that
month and expressed a desire to return to inpatient treatment. However, respondent-mother had
failed to call at the scheduled time for the “phone intake” and had not contacted him since. Because
additional testimony needed to be heard, the trial court continued the termination hearing to
January 15, 2021.

       On December 23, 2020, respondent-mother tested positive for methamphetamines. In
January 2021, respondent-mother submitted to an evaluation through her outpatient treatment
program. Respondent-mother was not present at the January 15, 2021 termination hearing.
Respondent-mother’s attorney reported that respondent-mother had been diagnosed with post-
traumatic stress disorder, depression, and “severe anxiety” and that she had begun taking
psychotropic medication. Counsel for respondent-mother moved to adjourn the hearing, and the



1
  RW was placed with the mother of respondent-father’s oldest child and her husband. The
children’s half-brother also lived in the home.


                                                -2-
trial court granted the motion. The termination hearing was scheduled to resume on February 5,
2021.

       On February 2, 2021, respondent-mother evaded the caseworker, who wanted respondent-
mother to submit to a substance screening. On the morning of the February 5, 2021 hearing,
respondent-mother’s counsel reported that the children’s maternal grandmother had been
hospitalized and that respondent-mother could not attend the hearing. The trial court again
adjourned the termination hearing with respect to respondent-mother, but heard proofs with respect
to respondent-father. Respondent-father, the children’s parental grandmother, and one of the
caseworkers testified. The trial court ordered respondent-mother to submit to a substance
screening, and she tested positive for methamphetamines on February 15, 2021.

       On February 26, 2021, the termination hearing resumed, and respondent-mother was
present and provided testimony. Although respondent-mother testified that she was making
progress in her recovery, she failed to submit to a court-ordered substance screening after the
hearing concluded. Respondent-mother also failed to attend a March 4, 2021 review hearing and
the April 16, 2021 continued termination hearing. Both hearings were adjourned.

        On June 4, 2021, the final termination hearing commenced, and respondent-mother tested
positive for amphetamines and methamphetamines. The trial court concluded that statutory
grounds existed to support the termination of respondents’ parental rights and that termination of
respondents’ parental rights was in the children’s best interests. In so holding, the trial court
considered the fact that KW and HW were placed with a relative and the fact that respondent-
father wanted the children to be placed in a guardianship. The trial court concluded that
termination was nonetheless in the best interests of the children because they required permanency
and stability. These appeals followed.

                                         II. ANALYSIS

                      A. BOTH DOCKETS—STATUTORY GROUNDS

       Respondents argue that the trial court clearly erred by finding clear and convincing
evidence supporting the statutory grounds cited in support of termination. We find no clear error
warranting reversal.

         “In order to terminate parental rights, the trial court must find by clear and convincing
evidence that at least one of the statutory grounds for termination in MCL 712A.19b(3) has been
met.” In re VanDalen, 293 Mich App 120, 139; 809 NW2d 412 (2011). “We review the trial
court’s determination for clear error.” Id. “A finding is clearly erroneous if the reviewing court
is left with a definite and firm conviction that a mistake has been made,” with the reviewing court
“defer[ring] to the special ability of the trial court to judge the credibility of witnesses.” In re
LaFrance, 306 Mich App 713, 723; 858 NW2d 143 (2014).




                                                -3-
       We conclude that the trial court did not clearly err by finding that grounds for terminating
respondents’ parental rights were established under MCL 712A.19b(3)(c)(i), which provides the
following:

              (c) The parent was a respondent in a proceeding brought under this chapter,
       182 or more days have elapsed since the issuance of an initial dispositional order,
       and the court, by clear and convincing evidence, finds either of the following:

              (i) The conditions that led to the adjudication continue to exist and there is
       no reasonable likelihood that the conditions will be rectified within a reasonable
       time considering the child’s age.

        In this case, at the time of termination, more than 182 days had “elapsed since the issuance
of [the] initial dispositional order” with respect to respondents. See MCL 712A.19b(3)(c).
Additionally, for the following reasons, we conclude that respondents both failed to rectify the
issues that lead to adjudication.

        The children were removed from respondent-mother’s care on July 18, 2019, in part,
because of her issues with substance abuse. In July 2019, respondent-mother tested positive for
substances three times. From August 2019 through October 2019, respondent-mother refused to
submit to substance screenings. Thereafter, respondent-mother tested positive for THC and
methamphetamines before scheduled parenting times. Respondent-mother also failed to
consistently attend individual therapy and therefore did not make progress in her substance abuse
treatment. In July 2020, respondent-mother stopped visiting the children and stopped
communicating with caseworkers because she was “self medicating” and because she “just gave
up” and “didn’t care[.]”

        Despite efforts on the part of the caseworkers, respondent-mother did not enter inpatient
treatment until August 28, 2020. Respondent-mother left inpatient treatment seven days later
despite being warned by staff that leaving treatment 23 days early could impact her ability to
reunite with the children and could impact her ability to “get back into treatment” in the future
because of insurance reasons. Respondent-mother was also warned that, if she relapsed and
consumed methamphetamines again, she could die. Nonetheless, respondent-mother indicated
that she was “struggling” and “didn’t want to be in treatment anymore.” Respondent-mother
relapsed after prematurely leaving inpatient treatment.

        Respondent-mother began attending outpatient treatment in October 2020, but she missed
a majority of her therapy sessions and ingested substances after the termination hearing
commenced in December 2020. Although respondent-mother began consistently attending
outpatient treatment in January 2021, on February 2, 2021, respondent-mother evaded a
caseworker who wanted respondent-mother to submit to a substance screening. Respondent-
mother tested positive for methamphetamines on February 15, 2021. Respondent-mother admitted
that she used methamphetamines again “a couple of days” later and that she was living with a man
whose parental rights had been terminated as a result of his substance abuse.

        While respondent-mother believed at the time of the February 26, 2021 termination hearing
that she was making significant progress and that she would be ready to regain custody of the



                                                -4-
children within one month, respondent-mother failed to submit to a court-ordered drug screening
after that hearing.     Respondent-mother also tested positive for amphetamines and
methamphetamines on June 4, 2021, which was the final day of the termination hearing. Thus, the
totality of the evidence amply supports that respondent-mother had not accomplished any
meaningful change in the condition that led to adjudication despite being offered services. See In
re Williams, 286 Mich App 253, 272; 779 NW2d 286 (2009).

        Furthermore, the record does not support that respondent-mother would be able to rectify
her issues within a reasonable time considering the children’s ages. See MCL 712A.19b(3)(c)(i).
Respondent-mother was either unable or unwilling to maintain sobriety during the proceeding, and
she refused to take accountability for the fact that the children had remained in care in large part
because of her substance abuse. Indeed, when questioned about it at the February 26, 2021 hearing,
respondent-mother indicated that she did not “want to talk about that” and that she did not “need
to explain [her]self.” While the director of Freedom Recovery believed that respondent-mother
could be “very successful” if she followed treatment recommendations, he noted that respondent-
mother was “really deep in an addiction that ha[d] control over almost everything in her life[.]”
The director believed that respondent-mother would require “years” of treatment given the
seriousness of her addiction.

         At the time of termination, KW was 12 years old, HW was six years old, and RW was 34
months old. The children had been out of respondent-mother’s care for more than 22 months and
had not seen her for 11 months. The children needed permanency and stability and could not wait
an indefinite amount of time for respondent-mother to improve. See, e.g., In re Dahms, 187 Mich
App 644, 647-648; 468 NW2d 315 (1991) (holding that, because the Legislature did not intend for
children to be left in foster care indefinitely, it is proper to focus on how long it will take a
respondent to improve and on how long the involved children can wait). We therefore conclude
that the trial court’s finding that termination of respondent-mother’s parental rights was proper
under MCL 712A.19b(3)(c)(i) was not clearly erroneous. Because termination was proper under
(c)(i), this Court need not specifically consider the additional grounds upon which the trial court
based its decision. See In re HRC, 286 Mich App 444, 461; 781 NW2d 105 (2009).2

        With respect to respondent-father, the record does not support that he had rectified the issue
that led to adjudication, i.e., his inability to provide proper care and custody to the children. See
MCL 712A.19b(3)(c)(i).3 Respondent-father had not been actively involved in the children’s lives
since being imprisoned in July 2018 for two crimes involving sexual assault. Respondent-father
continued to be incarcerated throughout the lengthy proceeding and did not provide financial
support to the children. Indeed, respondent-father testified at the February 5, 2021 termination


2
  To the extent that we have considered the additional grounds, we conclude that termination was
also proper under MCL 712A.19b(3)(g) and (j).
3
  Respondent-father argues that “[b]ecause every element of a termination criterion must be
proven, if every element of MCL 712A.19b(3)(h) isn’t proven, then the elements of MCL
712A.19b(3)(c)(i) can’t be proven.” However, this argument is unsupported by relevant authority
and is entirely inconsistent with the statutory language.



                                                 -5-
hearing, “I went to prison. What do you expect me to do[?]” While respondent-father attempted
to provide emotional support to the children by sending them letters and by engaging in telephone
conversations with them, KW expressed a desire to be adopted and RW was not bonded to
respondent-father because of her limited contact with him throughout her life.

         Although respondent-father could have provided for the children’s care and custody during
the proceeding “by voluntarily granting legal custody to his relatives during [the] remaining term
of [his] incarceration,” In re Mason, 486 Mich 142, 163; 782 NW2d 747 (2010), respondent-father
only initially expressed an interest in granting legal custody to his mother, who was unable to
provide appropriate care.4 While respondent-father indicated at the final termination hearing that
he was willing to grant legal custody to his great aunt or to the mother of his oldest son, there is
no indication that they were willing to agree to that arrangement. Moreover, testimony supported
that a guardianship would have been inappropriate given the ages of the children and their need
for permanency. Thus, the totality of the evidence amply supports that respondent-father had not
accomplished any meaningful change in the condition that led to adjudication. See In re Williams,
286 Mich App at 272.

        Furthermore, the record clearly establishes that there was no reasonable likelihood that the
condition that led to adjudication would “be rectified within a reasonable time considering the
child[ren]’s age[s].” See MCL 712A.19b(3)(c)(i). The earliest that respondent-father would be
released from prison was October 2022; his maximum release date was October 2032.
Respondent-father testified that he planned to live with his mother until he was able to save enough
money to locate independent housing after he was released from prison. The children, who had
been in care for 22 months, required consistency, permanency, and stability and could not wait an
indefinite amount of time for respondent-father to be able to provide them with proper care and
custody. See, e.g., In re Dahms, 187 Mich App at 647-648. The trial court’s finding that
termination was proper pursuant to MCL 712A.19b(3)(c)(i) does not leave us with a definite and
firm conviction that a mistake has been made. Because we have concluded that at least one ground
for termination existed, we need not consider the additional ground upon which the trial court
based its decision. See In re HRC, 286 Mich App at 461.

         B. RESPONDENT-MOTHER (DOCKET NO. 357731)—BEST INTERESTS

       Respondent-mother next argues that the trial court erred by finding that termination of her
parental rights was in the children’s best interests. We disagree.

       “The trial court must order the parent’s rights terminated if the Department has established
a statutory ground for termination by clear and convincing evidence and it finds from a
preponderance of the evidence on the whole record that termination is in the children’s best




4
  Although testimony supported that the children were bonded with their maternal grandmother,
testimony also supported that she did not have adequate housing because she did not have running
water. Additionally, there were concerns that the maternal grandmother would not “follow the
case service plan” and did not take KW’s diabetes seriously.


                                                -6-
interests.” In re White, 303 Mich App 701, 713; 846 NW2d 61 (2014). We review the trial court’s
best-interest determination for clear error. Id.

        This Court focuses on the children—not the parent—when reviewing best interests. In re
Trejo Minors, 462 Mich 341, 356; 612 NW2d 407 (2000). “In making its best-interest
determination, the trial court may consider the whole record, including evidence introduced by any
party.” In re Medina, 317 Mich App 219, 237; 894 NW2d 653 (2016) (quotation marks and
citation omitted).

                [T]he court should consider a wide variety of factors that may include the
       child’s bond to the parent, the parent’s parenting ability, the child’s need for
       permanency, stability, and finality, and the advantages of a foster home over the
       parent’s home. The trial court may also consider a parent’s history of domestic
       violence, the parent’s compliance with his or her case service plan, the parent’s
       visitation history with the child, the children’s well-being while in care, and the
       possibility of adoption. [In re White, 303 Mich App at 713-714 (quotation marks
       and citation omitted).]

        While the record supports that respondent-mother and KW were bonded, the record also
supports that the bond was not healthy for KW. Indeed, the children were taken into care in part
because respondent-mother was medically neglecting KW, who has Type 1 Diabetes and who had
abscesses in his mouth. Additionally, respondent-mother had failed to ensure that KW attended
school in a consistent and timely manner. Indeed, when in respondent-mother’s care, KW missed
90 days of school in one school year. After KW was taken into care, his diabetes was more
appropriately managed, and his school attendance dramatically improved. Respondent-mother did
not attend KW’s medical appointments during the proceeding, and a caseworker testified that
respondent-mother had never recognized the impact that her failure to manage KW’s diabetes had
on him. Indeed, although it was noted at the beginning of the proceeding that KW’s growth was
“substantially stunted” because of respondent-mother’s failure to manage his disease, respondent-
mother brought candy to KW’s school during the proceeding.

       Although KW loved respondent-mother, KW expressed anger toward her for failing to care
for him and expressed resentment that he was often responsible for caring for his younger siblings
while he was in her care. KW also refused to speak with or see respondent-mother in December
2020, and KW repeatedly expressed that he wanted to be adopted. Although respondent-mother
heard testimony on December 18, 2020, that KW was having mental health issues and that he
wanted the proceeding to “be over,” the termination hearing was adjourned three additional times
because of respondent-mother’s failure to appear.

        When respondent-mother testified on February 26, 2021, she failed to recognize that her
actions had contributed to KW’s mental health struggles, and she indicated that it would not “harm
[the children] at all to give their mom a little bit of extra time.” Although respondent-mother had
not seen or spoken to KW in more than seven months as a result of her own actions, she indicated
that she knew her children “more than anybody” and referred to KW’s expressed desire to be
adopted as “nonsense” and untrue. Thus, while respondent-mother shared a bond with KW at the
time of termination, the record supports that the bond was not healthy for KW. See In re CR, 250
Mich App 185, 196-197; 646 NW2d 506 (2002), overruled on other grounds by In re Sanders, 495


                                               -7-
Mich 394 (2014) (holding that the fact that there was a “serious dispute” on the record concerning
whether the respondent had “a healthy bond” with her children supported that termination of her
parental rights was in the children’s best interests).

         With respect to HW and RW, HW was 4-1/2 years old when he was taken into care. RW
was 12 months old when she was taken into care. Respondent-mother admitted that she was under
the influence of methamphetamines during visitations with the children, and respondent-mother
had never had unsupervised visitation. In July 2020, respondent-mother stopped attending
visitation, and her parenting time was suspended in October 2020 and was never reinstated. Thus,
at the time of termination HW and RW had not seen respondent-mother for 11 months. The record
simply does not support that HW and RW were bonded with respondent-mother.

        Additionally, as discussed above, respondent-mother demonstrated an inability or an
unwillingness to maintain her sobriety during the proceeding. Indeed, respondent-mother
acknowledged that the longest she had stayed sober was two weeks. Meanwhile, the children were
doing well in their placements. KW and HW were both placed with their paternal great aunt, who
had demonstrated an ability and willingness to provide for their needs and had expressed a desire
to adopt them. KW, who desperately needed permanency, wanted to be adopted by his great aunt.
RW was bonded with her fictive kin caregivers and called them “mom” and “dad.” RW’s
caregivers provided her with the stability and permanency that she required, and they were
interested in adopting her. Importantly, the children’s great aunt and RW’s caregivers lived four
miles away from each other and were invested in ensuring that the children maintained their sibling
bond. For these reasons, we conclude that the trial court did not clearly err by finding that
termination of respondent-mother’s parental rights was in the children’s best interests.

       Affirmed in both dockets.



                                                            /s/ Mark T. Boonstra
                                                            /s/ Amy Ronayne Krause
                                                            /s/ Thomas C. Cameron




                                               -8-